        


EXHIBIT 10.1
Booking Holdings Inc. 1999 Omnibus Plan
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made by and between
Booking Holdings Inc., a Delaware corporation, with its principal United States
office at 800 Connecticut Avenue, Norwalk, Connecticut 06854 (the “Company”),
and the Participant, as of the Grant Date in 2020, which is provided on the web
portal of the secure third-party vendor website (the “Web Portal”) used by the
Company (to be referred to herein as the “Grant Summary”) for the administration
of the Booking Holdings Inc. 1999 Omnibus Plan, as amended from time to time
(the “Plan”). Pursuant to the terms of the Plan, the Compensation Committee of
the Board (the “Committee”) has authorized this Agreement and approved the grant
of restricted stock units (“RSUs”) evidenced hereby.
Unless otherwise indicated, any capitalized term used herein, but not defined
herein, shall have the meaning ascribed to such term in the Plan.
1.The Grant
(a)    Subject to the terms and conditions set forth herein, the Participant has
been granted on the Grant Date in 2020 the number of RSUs as indicated on the
Grant Summary for the corresponding Grant Date in 2020.
(b)    Subject to Section 4 hereof, one-third (1/3) of the RSUs granted under
this Agreement shall vest on each of the first, second, and third anniversaries
of the Grant Date; provided that, on each vesting date, the Participant has been
in Continuous Service through such date. For avoidance of doubt, subject to
Section 4 hereof, the Participant shall not proportionately or partially vest in
any RSUs during any period prior to each vesting date, and the Participant shall
become vested in the RSUs only on the applicable vesting dates pursuant to this
Section 1(b).
(c)    Upon satisfaction of the vesting requirements set forth in Section 1(b)
and within ten (10) days following each vesting date, the Company shall issue
the Participant one (1) share of Stock free and clear of any restrictions for
each vested RSU.
(d)    For purposes of this Agreement, “Continuous Service” shall mean that the
Participant’s service with the Company or any Subsidiary or Affiliate whether as
an employee, director or consultant, is not interrupted or terminated.
2.    No Dividend Equivalents
The Participant shall not be entitled to receive any dividends or dividend
equivalents in respect of any distributions paid with respect to any share of
Stock underlying the RSUs granted under this Agreement that become declared or
payable with respect to a record date prior to the dates on which shares of
Stock are issued to the Participant pursuant to this Agreement.





--------------------------------------------------------------------------------

        


3.    No Voting Rights
The Participant shall not be a stockholder of record and shall have no voting or
other stockholder rights with respect to shares of Stock underlying the RSUs
granted under this Agreement prior to the Company’s issuance of such shares
following the applicable vesting date to the Participant.
4.    Effect of Termination of Continuous Service
(a)    Subject to Sections 4(b), (c) and (d), upon the Participant’s termination
of Continuous Service for any reason, the unvested portion of the RSUs granted
under this Agreement shall be immediately forfeited and cancelled.
(b)    Notwithstanding Section 1(b) or 4(a), upon the date of a termination of
Continuous Service by the Participant on account of death, the Participant’s
designated beneficiary shall be fully vested in any RSUs that remain unvested as
of such date. The Company shall issue the Participant’s designated beneficiary
one (1) share of Stock free and clear of any restrictions for each RSU that
vests pursuant to this Section 4(b) within ten (10) days following the
Participant’s death.
(c)    Notwithstanding Section 1(b) or 4(a), upon the date of a termination of
Continuous Service by the Participant on account of Disability, the Participant
shall be vested in a ProRata Number of RSUs (in addition to any RSUs that have
vested as of such date pursuant to Section 1(b) hereof), and any unvested RSUs
shall be immediately forfeited and canceled. The Company shall issue the
Participant one (1) share of Stock free and clear of any restrictions for each
RSU that vests pursuant to this Section 4(c) within ten (10) days following the
date of termination of Continuous Service on account of Disability.
(d)    A “ProRata Number of RSUs” means a number of RSUs equal to one-third
(1/3) of the RSUs granted under this Agreement, multiplied by a fraction, the
numerator of which is the number of days that have elapsed during the period
commencing on either (i) the Grant Date, if the date of termination of
Continuous Service occurs prior to the first anniversary of the Grant Date or
(ii) the anniversary of the Grant Date that immediately precedes the date of
termination of Continuous Service, if the date of termination of Continuous
Service occurs on or after the first anniversary of the Grant Date, and ending
on the date of termination of Continuous Service, and the denominator of which
is the number of days during the period commencing on either (A) the Grant Date,
if the date of termination of Continuous Service occurs prior to the first
anniversary of the Grant Date or (B) the anniversary of the Grant Date that
immediately precedes the date of termination of Continuous Service, if the date
of termination of Continuous Service occurs on or after the first anniversary of
the Grant Date, and ending on the anniversary of the Grant Date that immediately
follows the date of termination of Continuous Service.
(e)    For the purposes of Section 4, “Disability” shall mean (i) any physical
or mental condition that would qualify the Participant for a disability benefit
under any long-term disability plan maintained by the Company and applicable to
him or her, (ii) if there is no such plan, such condition provided in any
applicable governmental statute or regulation that constitutes a Disability,


2    



--------------------------------------------------------------------------------

        


or (iii) if there is no such applicable statute or regulation, such other
condition as may be determined by the Committee in its sole discretion to
constitute a Disability.
5.    Nontransferability of Grant
Except as otherwise provided herein or in the Plan, the RSUs shall not be
assigned, negotiated, pledged, or hypothecated in any way or be subject to
execution, attachment or similar process. No transfer of the Participant’s
rights with respect to the RSUs, whether voluntary or involuntary, by operation
of law or otherwise, shall be permitted. Immediately upon any attempt to
transfer such rights, such RSUs, and all of the rights related thereto, shall be
forfeited by the Participant.
6.    Stock; Adjustment Upon Certain Events
(a)    Stock to be issued under this Agreement shall be made available, at the
discretion of the Board, either from authorized but unissued Stock or from Stock
reacquired by the Company in the open market, in private transactions or
otherwise.
(b)    The existence of this Agreement and the RSUs granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company or any affiliate, any issue of bonds, debentures,
preferred or prior preference stocks ahead of or affecting the Stock, the
authorization or issuance of additional shares of Stock, the dissolution or
liquidation of the Company or any affiliate or sale or transfer of all or part
of the assets or business of the Company or any affiliate, or any other
corporate act or proceeding.
(c)    Upon a Change in Control, the purchaser(s) of the Company’s assets or
stock or the surviving entity in a merger or consolidation may, in his, her or
its discretion, deliver to the Participant the same kind of consideration that
is delivered to the stockholders of the Company as a result of such Change in
Control, or the Board may cancel all outstanding RSUs in exchange for
consideration in cash or in kind, which consideration in both cases shall be
determined by the Board.
7.    Determinations
Each determination, interpretation or other action made or taken pursuant to the
provisions of this Agreement by the Committee or the Board in good faith shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.
8.    Other Conditions
The transfer of any shares of Stock underlying the RSUs shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such shares are


3    



--------------------------------------------------------------------------------

        


in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which Stock is traded.
9.    Withholding Taxes
The Participant shall be liable for any and all taxes and contributions of any
kind required by law to be withheld or made with respect to the vesting of the
RSUs and delivery of any shares of Stock under this Agreement. The Participant
authorizes the Participant’s employer (the “Employer”), in its discretion, to
(a) require the Participant to remit to the Employer on the date on which the
RSUs vest cash in an amount sufficient to satisfy all applicable required
withholding taxes and social security or other contributions related to such
vesting, (b) deduct from his or her regular salary payroll cash, on a payroll
date following the date on which the RSUs vest, in an amount sufficient to
satisfy such obligations, or (c) withhold from the total number of shares of
Stock the Participant is to receive on a determination date a number of shares
that has a total value equal to the amount necessary to satisfy any and all such
obligations.
10.    Incorporation of the Plan
The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the RSUs
and this Agreement shall be subject to all terms and conditions of the Plan. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise.
11.    Electronic Delivery
The Company may, in its sole discretion, deliver any documents related to the
RSUs and the Participant’s participation in the Plan, or future awards that may
be granted under the Plan, by electronic means or request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
12.    Section 409A of the Code
To the extent applicable, it is intended that this Agreement and the Plan comply
with, or be exempt from, the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) do not apply to the
Participant. This Agreement and the Plan shall be administered in a manner
consistent with this intent. Reference to Section 409A of the Code is to Section
409A of the Internal Revenue Code of 1986, as amended, and will also include any
regulations, or any other formal guidance, promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
13.    Miscellaneous


4    



--------------------------------------------------------------------------------

        


(a)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, personal legal
representatives, successors, trustees, administrators, distributees, devisees
and legatees. The Company shall assign this Agreement to any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, and will require
such successor to expressly assume and agree in writing to perform this
Agreement. Notwithstanding the foregoing, this Agreement may not be assigned by
the Participant.
(b)    Amendments. Any amendment to the Plan will be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable to this
Agreement. Furthermore, no modification or waiver of any of the provisions of
this Agreement that would reduce the Participant’s rights under this Agreement
shall be effective unless memorialized in writing and consented to by the party
against whom it is sought to be enforced.
(c)    Waiver. The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.
(d)    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.
(e)    Fees and Compliance with Law. The Company shall pay all fees and expenses
necessarily incurred by the Company in connection with this Agreement and will
from time to time use its reasonable efforts to comply with all laws and
regulations which, in the opinion of counsel to the Company, are applicable
thereto.
(f)    Notices. All notices, consents, requests, approvals, instructions and
other communications provided for herein shall be in writing and validly given
or made when delivered (including via email, the Web Portal or other electronic
means), or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to its principal office, attention of
the Company’s General Counsel.
(g)    Complete Agreement. The Plan, this Agreement and the Grant Summary
constitute the entire agreement and understanding between the parties with
respect to the matters described herein and supersede all prior and
contemporaneous agreements and understandings, oral and written, between the
parties with respect to such subject matter.
(h)    Governing Law. This Agreement shall be governed and construed and the
legal relationships of the parties determined in accordance with the laws of the
state of Delaware without reference to principles of conflict of laws.


5    



--------------------------------------------------------------------------------

        


(i)    Authorization. The Company represents and warrants that it is duly
authorized by its Board and/or the Committee (and by any other person or body
whose authorization is required) to enter into this Agreement, that there is no
agreement or other legal restriction which would prevent it from entering into,
and carrying out its obligations under, this Agreement, and that the officer
signing this Agreement is duly authorized and empowered to sign this Agreement
on behalf of the Company.
(j)    Investigations. Notwithstanding anything in this Agreement or any other
agreement with the Company or a Subsidiary, nothing shall limit the
Participant’s rights under applicable law to provide truthful information to any
governmental entity or to file a charge with or participate in an investigation
conducted by any governmental entity.
(k)    Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
will continue to be valid and fully enforceable.
IN WITNESS WHEREOF, this Agreement has been executed by the Company as of the
Grant Date in 2020 as set forth on the Grant Summary.
BOOKING HOLDINGS INC.

Glenn D. Fogel
Chief Executive Officer and President


6    

